EXHIBIT 10.1

SEARS HOLDINGS CORPORATION

ANNUAL INCENTIVE PLAN

SECTION 1

GENERAL

1.1. Purpose. The Sears Holdings Corporation Annual Incentive Plan (“AIP”) is a
performance-based incentive program. The purpose of the AIP is to reward
eligible employees of Sears Holdings Corporation (“Company”) and its
participating subsidiaries and affiliates (collectively referred to as
“Employers”), for sustained Company fiscal performance. The AIP is established
under, and constitutes a part of, the Sears Holdings Corporation Umbrella
Incentive Program (“UIP”), which UIP was previously approved by shareholders.
Both (a) Awards (as defined in Section 9) structured to satisfy the requirements
for “performance-based compensation” outlined in regulations issued under
Section 162(m) of the Internal Revenue Code (“Code”), and (b) Awards not so
structured, may be issued hereunder. The effective date of the AIP is April 27,
2010, which is the date the Compensation Committee (as defined in Section 9)
adopted the AIP (“Effective Date”).

1.2. Operation, Administration and Definitions. The operation and administration
of the AIP, including the Awards made under the AIP with respect to any
Performance Period (as defined under subsection 3.3), shall be subject to the
provisions of Section 7. Capitalized terms in the AIP shall be defined in the
provision in which a term first appears or as set forth in Section 9.

1.3. Participating Employers. Each Employer whose eligible employee’s are
covered by the AIP may be referred to herein as a “Participating Employer”.
Participating Employers are listed on Appendix A.

SECTION 2

PARTICIPATION

2.1. Eligible Employee. Except as provided herein, the term “Eligible Employee”
means as to any Performance Period all: (a) salaried employees and
(b) “corporate hourly employees”, of any Employer, including the Company, which
is a Participating Employer. “Corporate hourly employees” refer to hourly
employees employed at a Support Center (as defined in Section 9). Subject to the
terms and conditions of the AIP, the Senior Corporate Compensation Executive (as
defined in Section 9) shall determine Eligible Employee status, except as
determined by the Compensation Committee, in accordance with subsection 7.1.
Eligible Employees are “Participants” in the AIP; provided, however, that an
otherwise Eligible Employee shall not be a Participant in the AIP with respect
to any portion of a Performance Period during which he or she is participating
under any other annual incentive program that is sponsored by the Company or any
subsidiary or affiliate of the Company.



--------------------------------------------------------------------------------

2010 AIP

 

2.2. New Hires; Changes in Status; Promotions and Demotions.

(a) New Hires. The Compensation Committee, the Senior Corporate Compensation
Executive, or an authorized representative of either, as applicable, shall
determine whether and when an employee who is a new hire is an Eligible
Employee. The terms and conditions of any Award for such an individual shall be
(i) based on the Target Annual Incentive for the new hire’s incentive-eligible
position and (ii) subject to a fraction, the numerator of which is the number of
full days on active payroll (except as otherwise provided in Section 6.2) during
the applicable Performance Period (as defined in subsection 3.3) that the
Eligible Employee was a Participant in the AIP and the denominator of which is
the number of full days in such Performance Period.

(b) Changes in Status. The Compensation Committee or Senior Corporate
Compensation Executive, as applicable, shall determine whether and when an
employee who has a change in status becomes or ceases to be an Eligible Employee
during the Performance Period. The terms and conditions of any Award for such an
individual shall be (i) based on the Target Annual Incentive for the
incentive-eligible position and (ii) subject to a fraction, the numerator of
which is the number of full days on active payroll (except as otherwise provided
in Section 6.2) during the applicable Performance Period that the Eligible
Employee was a Participant in the AIP and the denominator of which is the number
of full days in such Performance Period.

(c) Promotion. If a Participant is promoted, the Award for such an individual
shall be based on a pro-ration, whereby the Target Annual Incentive for the new
position will apply to the remainder of the applicable Performance Period and
the Target Annual Incentive for the immediately preceding incentive-eligible
position will apply to the portion of such Performance Period immediately
preceding the effective date of the promotion, subject to subsection 3.2.
Notwithstanding the foregoing, in no event will positive discretion be applied
to any Award that has been designated as intended to meet the requirements of
Code Section 162(m) (and the regulations issued thereunder) with respect to a
Performance Period or as of the payment date (as defined under subsection 5.1).

(d) Demotions. If a Participant is demoted, the Award for such an individual
shall be based on a pro-ration, whereby the Target Annual Incentive for the new
incentive-eligible position (if any) will apply only to the remainder of the
Performance Period and the Target Annual Incentive for the immediately preceding
incentive-eligible position will apply only to the portion of the Performance
Period immediately preceding the effective date of the demotion, subject to
subsection 3.2.

SECTION 3

ANNUAL INCENTIVE AWARDS

3.1. Annual Incentive Awards. Except as provided herein, the Senior Corporate
Compensation Executive shall determine, in its sole discretion, the “Target
Annual Incentive” (as defined herein) for each Participant. Notwithstanding the
forgoing, the Compensation Committee shall approve the Target Annual Incentives
and the Awards for Executives (as defined in Section 9) under its purview.

(a) A “Target Annual Incentive” shall refer to the percentage of a Participant’s
rate of base pay during a Performance Period, which may be reflected as a
percentage of base pay or flat dollar amount.

 

2



--------------------------------------------------------------------------------

2010 AIP

 

(b) The “Target Incentive Award” shall consist of a commitment by the Company to
distribute, at the time specified in, and in accordance with the applicable
provisions of, Section 5 below, a dollar amount based on a Participant’s Target
Annual Incentive and based on actual performance of the Company and the
Participant, as compared to established performance goals described in Section 4
below. The Target Incentive Award shall be subject to pro-ration (if applicable)
and certification of the calculation of the final Award amount by the
Compensation Committee or Senior Corporate Compensation Executive, as
applicable.

(c) The “Annual Incentive Award” shall refer to the final annual portion of a
Participant’s Target Incentive Award payable on the payment date (as defined in
subsection 5.1 below), if any.

(d) Any Annual Incentive Award shall be satisfied by a distribution in
accordance with Section 5 and subject to Sections 6 and 7.

3.2. Adjustments based on Status Changes during Performance Period.
Notwithstanding anything in the AIP to the contrary, with respect to Awards that
are not designated as intended to meet the requirements of “performance-based
compensation” under Code Section 162(m) (and the regulations issued thereunder)
and prior to the settlement of any Award, if the Target Annual Incentive for a
new incentive-eligible position (including if due to promotion or demotion) is
lower or higher than the Target Annual Incentive for a Participant’s immediately
prior position, the Participant’s Target Incentive Award may be adjusted by the
Compensation Committee or Senior Corporate Compensation Executive, as
applicable, to ensure that the overall target cash compensation (i.e., the sum
of base pay and Target Annual Incentive) for the new position is comparable to
the overall target cash compensation for the immediately prior position.

3.3. Performance Period. The “Performance Period” refers to the applicable
Fiscal Year (as defined in Section 9) as determined by the Compensation
Committee with respect to which an Award may be granted under the AIP. The
amount of an Award, if any, shall be determined following completion of the
applicable Performance Period in accordance with this Section 3 and Section 4.

3.4. Pro-ration.

(a) The Annual Incentive Award of a Participant who experiences a status change
or position change shall be pro-rated based on the number of days worked on
active payroll in each incentive-eligible position during the applicable
Performance Period.

(b) The Annual Incentive Award of a Participant who experiences a demotion or
promotion shall be pro-rated based on the Target Annual Incentives in effect
during the applicable Performance Period, subject to Sections 2.2 and 3.2 above.

(c) The Annual Incentive Award of a Participant who experiences a disability or
death, as described in subsections 6.1(b) and (c) respectively, shall be
pro-rated based upon a fraction, the numerator of which is the number of days
worked on active payroll in an incentive-eligible position during the applicable
Performance Period and the denominator of which is the number of days in such
Performance Period.

 

3



--------------------------------------------------------------------------------

2010 AIP

 

(d) The Annual Incentive Award of a Participant who experiences an unpaid leave
of absence during the applicable Performance Period shall be pro-rated in
accordance with subsection 6.2(a).

3.5. Reimbursement of Excess Awards. If Company’s financial statements or
approved performance measures under the AIP are the subject of a restatement due
to error or misconduct, to the extent permitted by governing law, in all
appropriate cases, the Company will seek reimbursement of Excess Awards paid
under the AIP to Executives (and any other Participant who is determined to have
known of or been involved in any such misconduct) for the relevant performance
period(s). For purposes of the AIP, an “Excess Award” means the positive
difference, if any, between (a) the Annual Incentive Award paid to an Executive
and (b) the Annual Incentive Award that would have been paid to the Executive,
had the Award been calculated based on the Company’s financial statements or
performance measures as restated. The Company will not be required to award
Participants, including Executives, an additional AIP payment should the
restated financial statements or performance measures result in a higher Annual
Incentive Award.

SECTION 4

GOALS AND PERFORMANCE

4.1. Company Goals. For each Performance Period, the Compensation Committee or
Senior Corporate Compensation Executive, as applicable, shall establish in
writing the financial performance goals and any particulars or components
(including without limitation Targets or Thresholds) applicable to each business
and, with respect to each Participant, his or her Assignment (as defined in
Section 9). For Awards structured to satisfy the requirements for
performance-based compensation outlined in regulations issued under Code
Section 162(m), the applicable financial performance goals and any particulars
or components shall be approved on or before the latest date possible that will
not jeopardize the status of such Awards as “performance-based compensation”.
The financial performance goals and any particulars or components will be
objectively measurable. Except as otherwise approved by the Compensation
Committee or Senior Corporate Compensation Executive, as applicable, with
respect to a Performance Period, the performance goals shall be based upon one
or more of the following:

(a) EBITDA

(i) EBITDA. “EBITDA” shall refer to earnings before interest, taxes,
depreciation and amortization for the Performance Period computed as operating
income appearing on the Company’s statement of operations for the applicable
reporting period, other than Sears Canada (referred to as the “Domestic
Company”), less depreciation and amortization and gains/(losses) on sales of
assets. In addition, it is adjusted to exclude significant litigation or claim
judgments or settlements (defined as matters which are $1,000,000 or more)
including the costs related thereto; the effect of purchase accounting and
changes in accounting methods; gains, losses and costs associated with
acquisitions, divestitures and store closures; integration costs that are
disclosed as merger related; and restructuring activities. If after the
Effective Date, the Domestic Company acquires assets or an entity that has
associated EBITDA (measured using the same principles as those described in the
preceding provisions of this paragraph (i)) in its last full fiscal year prior
to the acquisition, of greater than or equal to $100,000,000, any EBITDA
associated with such assets or entity (after its acquisition) and during the
Performance Period shall be disregarded in determining EBITDA under this
paragraph (i).

 

4



--------------------------------------------------------------------------------

2010 AIP

 

(ii) Adjustments to Target EBITDA. The EBITDA incentive target contemplates that
the Domestic Company remains approximately the same size over the Performance
Period. If, after the beginning of a Performance Period, Domestic Company
divests itself of assets or an entity that has associated EBITDA (measured using
the same principles as those described in paragraph (i) above of this subsection
4.1(a)) in its last full fiscal year prior to the divestiture of greater than or
equal to $100,000,000, Target EBITDA for the Performance Period will be
decreased by actual EBITDA of such assets or entity for the portion of such
assets’ or entity’s last full fiscal year prior to the divestiture corresponding
to the portion of the Performance Period (in which the divestiture occurs)
remaining after the divestiture occurs.

(b) Business Operating Profit. “Business Operating Profit” shall refers to
earnings before interest, taxes, and depreciation for each Business Unit (as
define under Section 9) as reported on the Company’s domestic internal operating
statements, and generally consists of merchandise gross profit, vendor
allowances/subsidy included in margin, return-to-vendor mark-outs, allocated
zero percent (0%) finance promotion costs, product quality costs, inventory
shrink, margin on service revenue, and business-specific expenses such as
marketing, rent, logistics, IT projects, store and payroll and other
intra-company expenses.

(c) Store Variable Profit Contribution. Store Variable Profit Contribution may
be the financial performance goal for Participants who are under a Sears
Full-Line Store, Kmart Store or any other retail unit (referred to collectively
herein as “Retail Units”), as determined by the Senior Corporate Compensation
Executive. “Store Variable Profit Contribution” shall refer to the “variable
profit contribution” balance reported on the system-generated store Profit &
Loss Statement and generally consists of store gross margin less expenses
categorized as variable at a store level, such as payroll, benefits,
advertising, supplies and certain operating costs. This performance goal does
not apply to any Executive.”

4.2. Company Performance. For each Performance Period, the Compensation
Committee or Senior Corporate Compensation Executive, as applicable, shall
establish in writing the financial performance measures and any particulars or
components (including without limitation payment percentages, modifier and
adjustment provisions) applicable to each business and each Participant. For
Awards structured to satisfy the requirements for performance-based compensation
outlined in regulations issued under Code Section 162(m), the applicable
financial performance measures and any particulars or components shall be
approved on or before the latest date possible that will not jeopardize the
status of such Awards as “performance-based compensation”. The financial
performance measures and any particulars or components will be objectively
measurable and any payment based upon the achievement of a specified percentage
or level of performance. Except as otherwise approved by the Compensation
Committee or Senior Corporate Compensation Executive, as applicable, with
respect to a Performance Period, the performance measures shall be based upon
one or more of the following concepts:

(a) Achievement of Target. With respect to each Performance Period, the
Compensation Committee or Senior Corporate Compensation Executive, as
applicable, shall establish a target level of achievement for each performance
goal (“Target”). If achieved, payout of Awards to which that performance goal
applies shall be at 100%, subject to any applicable modifiers or adjustments.

 

5



--------------------------------------------------------------------------------

2010 AIP

 

(b) Achievement of Threshold. With respect to each Performance Period, the
Compensation Committee or Senior Corporate Compensation Executive, as
applicable, shall establish a threshold level of achievement that must be met
with respect to performance goal before any portion of an Award is payable. If
achieved, payout of Awards to which that performance goal applies shall be at
the Threshold percentage, subject to any applicable modifiers or adjustments.

(c) Achievement Between Threshold and Target. In the event achievement of a
performance goal falls between Threshold and Target with respect to a
Performance Period, the Compensation Committee or Senior Corporate Compensation
Executive, as applicable, may establish a formula for determining payout levels
between these two points, which payout shall be subject to any applicable
modifiers or adjustments.

(d) Payout Above Target. In the event achievement of a performance goal exceeds
the Target with respect to a Performance Period, Compensation Committee or
Senior Corporate Compensation Executive, as applicable, may establish a formula
for determining payout levels above Target, which payout shall be subject to any
applicable modifiers or adjustments. Compensation Committee or Senior Corporate
Compensation Executive, as applicable, also may provide for a maximum or no
maximum.

4.3. Participant and Team Performance.

(a) Individual Modifier. Except as otherwise approved by the Compensation
Committee or Senior Corporate Compensation Executive, as applicable, with
respect to a Performance Period or as provided in subsection (a)(ii) herein, the
Compensation Committee or Senior Corporate Compensation Executive, as
applicable, shall have the discretion to apply an individual performance
modifier to a Participant’s Annual Incentive Award, which enables the Award to
be modified, positively or negatively, based on individual Participant or team
performance, subject to the following:

(i) An individual modifier may be applied to modify a Participant’s Annual
Incentive Award as follows:

 

Performance

   Annual Rating    Modifier

Exceeds Expectation

   5    + 0% to 25%

Above Average

   4    + 0% to 15%

Average

   3    No adjustment

Below Average

   2    - 25%

Poor Performance

   1    - 100%

 

6



--------------------------------------------------------------------------------

2010 AIP

 

(ii) The individual modifier shall not apply to the portion of an Award
attributable to any portion of the Performance Period during which a Participant
is an Executive (as defined in Section 9), and in no event will positive
discretion be applied to any Award for a Participant who is a “covered employee”
within the meaning of Code Section 162(m) (and the regulations issued
thereunder) with respect to the Performance Period or as of the payment date (as
defined under subsection 5.1).

(b) Location Balanced Scorecard. Except as otherwise approved by the
Compensation Committee or Senior Corporate Compensation Executive, as
applicable, with respect to a Performance Period, the Senior Corporate
Compensation Executive shall apply the results of the Location Balanced
Scorecard to qualify or modify the Annual Incentive Award of Participants under
a Sears Full-Line Store or Kmart Store, provided such units have met its
applicable Threshold Store Variable Profit Contribution. The Location Balanced
Scorecard results will apply to qualify or modify these Participants’ Annual
Incentive Award as determined by the Compensation Committee or Senior Corporate
Compensation Executive, as applicable, with respect to a Performance Period.

(i) “Location Balanced Scorecard” refers to an internal rating scorecard which
measures elements that a Sears Full-Line Store or Kmart Store team can control
and for which the team can be held accountable, including getting stores to
standard, executing core processes, customer relations, associate relations and
managing expenses.

(ii) The Senior Corporate Compensation Executive shall have the discretion to
apply an individual performance modifier described in subsection 4.3(a) above to
the Annual Incentive Award of Participants under a Sears Full-Line Store or
Kmart Store, which enables the Award to be modified, positively or negatively,
based on individual Participant performance.

(iii) Notwithstanding the forgoing, the Award payable to any Participant under a
Retail Unit shall be subject to the applicable maximum payout percentage, if
any, as determined by the Senior Corporate Compensation Executive.

4.4. Other Financial Performance Metrics. In addition to the financial
performance goals and measures and other particulars and components that are
described above in this Section 4, other financial goals and measures may be
established for certain Business Unit as well as to measure the contribution or
profit of businesses other than Business Units as defined in Section 9. The
applicability of any other performance measure referred to in this Section 4.4
to a Participant will depend on his or her Business Unit, business and/or
Assignment as approved by the Compensation Committee or Senior Corporate
Compensation Executive, as applicable, with respect to a Performance Period.

4.5. Additional Requirements. All Annual Incentive Awards awarded under the AIP
are subject to the provisions of Sections 5, 6 and 7.

 

7



--------------------------------------------------------------------------------

2010 AIP

 

SECTION 5

DISTRIBUTION

5.1. Time of Payment. Subject to Sections 6 and 7, the Annual Incentive Awards
that are payable under the AIP with respect to a Performance Period, based on
the Awards and payout formulas described at Sections 3 and 4, shall be
distributed immediately after the Compensation Committee has certified the
attainment of the performance goals and the Compensation Committee or Senior
Corporate Compensation Executive, as appropriate, has determined the amount to
be paid to each Participant, which shall in no event be later than the date that
is two and one-half (2 1/2) months after the last day of the applicable Fiscal
Year. Notwithstanding anything herein to the contrary, such distributions shall
be made no later than required by Code Section 409A to avoid treatment of the
AIP as a deferred compensation plan under Code Section 409A. The date as of
which payment is made in accordance with this subsection 5.1 is referred to
herein as the “payment date.”

5.2. Form of Payment. An Annual Incentive Award shall generally be satisfied by
a single, lump sum cash payment to the Participant, provided, however, that, at
the discretion of the Committee, the Company may elect, by such deadline as
specified under uniform and nondiscriminatory rules established by the
Committee, to satisfy such Annual Incentive Award by payment of shares of
Company common stock (“Stock”) in lieu of cash, or a combination of cash and
shares of Stock. The number of shares of Stock shall be equal to (a) the amount
of the Award to be paid in stock in accordance with this subsection 5.2, divided
by (b) the Fair Market Value of a share of Stock, on the principal securities
exchange or market on which the shares are then listed or admitted, on the
business day immediately preceding the date of distribution or, if the Stock is
not traded on that date, on the next preceding date on which Stock was traded;
provided that issuance of any shares of Stock in accordance with this subsection
5.2 shall be contingent on the availability of shares of Stock under any
shareholder-approved plan of the Company providing for the issuance of Stock in
satisfaction of the Awards hereunder (which in no event shall be an employee
stock purchase plan).

5.3. Termination of Employment and Other Provisions. All distributions are
subject to the provisions of Sections 6 and 7, below.

SECTION 6

TERMINATION OF EMPLOYMENT; LEAVE OF ABSENCE; REINSTATEMENT

Any Award payable under this Section 6 shall be payable in accordance with
Section 5.

6.1. Termination of Employment. If a Participant incurs a termination of
employment before the payment date (as defined in Section 5.1 above) for a
Performance Period, the effect of termination of employment on a Participant’s
right to receive an Award under the AIP shall depend on the reason for the
termination, as described in this subsection 6.1.

(a) Voluntary Termination or Involuntary Termination. In the event that prior to
the payment date of an Award, a Participant (i) voluntarily terminates
employment (for any reason other than due to permanent and total disability (as
defined in subsection (b) immediately below)) or (ii) is involuntarily
terminated for any reason (other than death) prior to the payment date of an
Award, such Participant shall forfeit his or her Award, except as prohibited by
law. For the avoidance of doubt, if a Participant retires prior to the payment
date of an Award, such Participant shall forfeit his or her Award.

 

8



--------------------------------------------------------------------------------

2010 AIP

 

(b) Disability. In the event that prior to the payment date of an Award, a
Participant suffers a permanent and total disability (as defined in the
Company’s long-term disability program, regardless of whether the Participant is
covered by such program) while employed by the Company or an Employer resulting
in termination or retirement, subject to Section 7 below, such Participant shall
be entitled to a distribution of the Award that would otherwise be payable to
the Participant under Sections 3 and 4 above, pro-rated based upon a fraction,
the numerator of which is the number of full days worked on active payroll in an
incentive-eligible position during the applicable Performance Period and the
denominator of which is the number of days in such Performance Period (or the
number of days remaining in such Performance Period after the individual is
assigned to an incentive-eligible position).

(c) Death. In the event that a Participant dies while employed by a
Participating Employer but prior to the payment date of his or her Award, the
estate of such Participant shall be entitled to a distribution of the Award, if
any, payable in cash that would otherwise be payable to the Participant under
Sections 3 and 4 above, pro-rated based upon a fraction, the numerator of which
is the number of full days worked on active payroll in an incentive-eligible
position during the applicable Performance Period and the denominator of which
is the number of full days in such Performance Period (or the number of days
remaining in such Performance Period after the individual is assigned to an
incentive-eligible position).

6.2. Leave of Absence.

(a) General. In the event that a Participant is on an unpaid leave of absence
any time during the Performance Period or at the time of the payment date,
subject to paragraphs (b) and (c) immediately below and Section 7, such
Participant shall be entitled to a distribution of the Award that would
otherwise be payable to the Participant under Sections 3 and 4 above, pro-rated
based upon a fraction, the numerator of which is the number of full days worked
on active payroll in an incentive-eligible position during the applicable
Performance Period and the denominator of which is the number of days in such
Performance Period.

(b) Short-Term Disability. In the event that a Participant is on a leave of
absence due to short-term disability (including, for purposes of the AIP, paid
maternity leave) any time during the Performance Period, subject to paragraphs
(c) below and Section 7), the period of the leave of absence shall be treated as
time on active payroll and will be credited toward the determination of the
Participant’s Award and the Participant shall be entitled to payment of the
Award in accordance with Section 5, even if the Participant is on the short-term
disability leave of absence as of the payment date.

(c) Salary Continuation. In the event that a Participant is receiving salary
continuation under a severance or non-compete agreement or a Company-sponsored
transition pay or severance pay plan as of the payment date, such Participant
shall forfeit his or her Award.

 

9



--------------------------------------------------------------------------------

2010 AIP

 

6.3. Reinstatement. If a Participant who forfeited his or her Award with respect
to a Performance Period as a result of a termination of employment is reinstated
or rehired during the Performance Period, any Award attributable to the portion
of such Performance Period prior to the termination of employment shall remain
forfeited. Notwithstanding the foregoing, such a Participant shall be eligible
for an Award based on a fraction, the numerator of which is the number of days
worked on active payroll in an incentive-eligible position on or after the date
of reinstatement or rehire during the Performance Period and the denominator of
which is the number of days in such Performance Period.

SECTION 7

OPERATION AND ADMINISTRATION

7.1. Compensation Committee and Senior Corporate Compensation Executive.

(a) Compensation Committee. Notwithstanding paragraph (b) immediately below, the
Compensation Committee:

(i) Shall approve the Target Annual Incentives and the Awards for Executives
under its purview;

(ii) Notwithstanding paragraph (b) below, with respect to Executives under its
purview, shall have the authority and discretion to establish the terms,
conditions, restrictions, and other provisions of such Awards, including without
limitation the financial performance goals and the performance measures for each
such Executive’s Assignment in accordance with Section 4, and to amend, cancel,
or suspend Awards (in accordance with Section 8), subject to the requirements of
Code Section 162(m), if applicable;

(iii) May make additional changes to the AIP that it deems appropriate for the
effective administration of the AIP; provided however, that these changes may
not increase the benefits to which Participants may become entitled under the
AIP nor change the pre-established measures or goals that have been approved,
except as explicitly provided in the AIP; and

(iv) Shall be responsible for all other duties and responsibilities allocated to
the Compensation Committee under the terms and conditions of the AIP.

(b) Senior Corporate Compensation Executive. Except as provided in paragraph
(a) immediately above, the Senior Corporate Compensation Executive:

(i) Shall Determine the Target Annual Incentive for Participant other than
Executives under the purview of the Compensation Committee;

(ii) Shall have the authority to control and manage the operation and
administration of the AIP;

(iii) Shall be responsible for the day-to-day administration of the AIP,
including without limitation the exception process described in Section 7.2
below;

 

10



--------------------------------------------------------------------------------

2010 AIP

 

(iv) With respect to Participants other than respect to Executives under its
purview of the Compensation Committee and subject to the other provisions of the
AIP, shall have the authority and discretion to determine the time or times of
receipt of Awards, to establish the terms, conditions, restrictions, and other
provisions of such Awards, and to amend, cancel, or suspend Awards (in
accordance with Section 8), subject to the requirements of Code Section 162(m),
if applicable; and

(v) Shall be responsible for all other duties and responsibilities allocated to
the Senior Corporate Compensation Executive under the terms and conditions of
the AIP.

(c) Any determinations by the Compensation Committee or Senior Corporate
Compensation Executive, as applicable, regarding this AIP are binding on all
Participants.

(d) the Compensation Committee and the Senior Corporate Compensation Executive,
as appropriate, shall have the authority and discretion to interpret the AIP, to
establish, amend, and rescind any rules and regulations relating to the AIP and
to make all other determinations that may be necessary or advisable for the
administration of the AIP.

7.2. Incentive Exceptions. The Senior Corporate Compensation Executive shall
have the authority to receive and consider requests by Business Units of the
Participating Employers for an exception to an established performance measures
due to circumstances outside of the business unit’s control. The Senior
Corporate Compensation Executive may establish a procedure for reviewing and
approving or rejecting an exception. Any exception determination shall be
binding. In no event will positive discretion be applied, by the Compensation
Committee or Senior Corporate Compensation Executive, to any Award that has been
designated as intended to meet the requirements of Code Section 162(m) (and the
regulations issued thereunder) with respect to the Performance Period or as of
the payment date (as defined under subsection 5.1).

7.3. Discretion. Notwithstanding Section 7.2 or anything in the AIP to the
contrary, with respect to Awards that are not designated as intended to meet the
requirements of “performance-based compensation” under Code Section 162(m) (and
the regulations issued thereunder) and prior to the settlement of any Award, the
Compensation Committee or Senior Corporate Compensation Executive, as
applicable, may change the pre-established measures and goals that have been
approved for such Award and increase or reduce the amount of such Award.

7.4. Tax Withholding. All distributions under the AIP are subject to withholding
of all applicable taxes. In the case of Awards under the AIP that are settled in
shares of Stock, if any, the Compensation Committee or Senior Corporate
Compensation Executive, as applicable, may condition the delivery of any shares
or other benefits under the AIP on satisfaction of the applicable withholding
obligations. To the extent permitted by the Compensation Committee or Senior
Corporate Compensation Executive, as applicable, such withholding obligations
may be satisfied: (a) through cash payment by the Participant; (b) through the
surrender of shares of Stock which the Participant already owns (provided,
however, that to the extent shares described in this paragraph (b) are used to
satisfy more than the minimum statutory withholding obligation,

 

11



--------------------------------------------------------------------------------

2010 AIP

 

as described below, then, except as otherwise provided by the Compensation
Committee or Senior Corporate Compensation Executive, as applicable, payments
made with shares of Stock in accordance with this paragraph (b) shall be limited
to shares held by the Participant for not less than six months prior to the
payment date (or such other period of time as the Company’s accountants may
require)); or (c) through the surrender of shares of Stock to which the
Participant is otherwise entitled under the AIP, provided, however, that such
shares under this paragraph (c) may be used to satisfy not more than the
Company’s minimum statutory withholding obligation (based on minimum statutory
withholding rates for Federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income).

7.5. Source of Awards. In the case of Awards under the AIP that are settled in
shares of Stock, such shares shall be distributed under a stock plan adopted by
the Company and approved by the shareholders thereof that provides for the
issuance of Stock in satisfaction of Awards hereunder, (which in no event shall
be an employee stock purchase plan.) In the event of any conflict between this
document and such stock plan, the provisions of the stock plan shall govern.

7.6. Settlement of Awards. The obligation to make payments and distributions
with respect to Awards may be satisfied through cash payments, the delivery of
shares of Stock, or a combination thereof, as provided under subsection 5.2,
subject, in the case of settlement in shares, to the terms of the stock plan
under which the Stock is issued. Satisfaction of any such obligations under an
Award, which is sometimes referred to as the “settlement” of the Award, may be
subject to such conditions, restrictions and contingencies as the Compensation
Committee or Senior Corporate Compensation Executive, as appropriate, shall
determine. Each Employer shall be liable for payment of an Award due under the
AIP with respect to any Participant to the extent that such benefits are
attributable to the services rendered for that Employer by the Participant. Any
disputes relating to liability of an Employer for payment of an Award shall be
resolved by the Compensation Committee or Senior Corporate Compensation
Executive, as appropriate.

7.7. Transferability. Except as otherwise provided by the Senior Corporate
Compensation Executive, Awards under the AIP are not transferable except as
designated by the Participant by will or by the laws of descent and
distribution.

7.8. Form and Time of Elections. Unless otherwise specified herein, any election
required or permitted to be made by any Participant or other person entitled to
benefits under the AIP, and any permitted modification, or revocation thereof,
shall be in writing filed with the Senior Corporate Compensation Executive at
such times, in such form, and subject to such restrictions and limitations, not
inconsistent with the terms of the AIP, as the Senior Corporate Compensation
Executive shall require.

7.9. Action by Company or Employer. Any action required or permitted to be taken
under the AIP by the Company or any other Employer shall be by resolution of its
board of directors, or by action of one or more members of the board of
directors of such company (including a committee of the board) who are duly
authorized to act for such board with respect to the applicable action, or
(except to the extent prohibited by applicable law or applicable rules of any
securities exchange or similar entity) by a duly authorized officer of such
company.

 

12



--------------------------------------------------------------------------------

2010 AIP

 

7.10. Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.

7.11. Limitation of Implied Rights.

(a) Neither a Participant nor any other person shall, by reason of participation
in the AIP, acquire any right in or title to any assets, funds or property of
the Company or any Employer whatsoever, including, without limitation, any
specific funds, assets, or other property which the Company or any Employer, in
its sole discretion, may set aside in anticipation of a liability under the AIP.
A Participant shall have only a contractual right to the cash, if any, payable
under the AIP, unsecured by any assets of the Company or any Employer, and
nothing contained in the AIP shall constitute a guarantee that the assets of the
Company or any Employer shall be sufficient to pay any benefits to any person.

(b) The AIP does not constitute a contract of employment, and status as a
Participant shall not give any Eligible Employee the right to be retained in the
employ of the Company or any Employer, nor any right or claim to any benefit
under the AIP, unless such right or claim has specifically accrued and vested
under the terms of the AIP.

7.12. Evidence. Evidence required of anyone under the AIP may be by certificate,
affidavit, document or other information, which the person charged with acting
on such evidence considers pertinent and reliable, and which has been signed,
made or presented by the proper party or parties.

7.13. Information to be Furnished. The Company and the Participating Employers
shall furnish the Compensation Committee and the Senior Corporate Compensation
Executive with such data and information as it determines may be required for it
to discharge its duties. The records of the Company and the Participating
Employers as to an employee’s or Participant’s employment, termination of
employment, leave of absence, reemployment, and compensation shall be conclusive
on all persons unless determined to be incorrect. Participants and other persons
entitled to benefits under the AIP must furnish the Compensation Committee or
Senior Corporate Compensation Executive, as appropriate, such evidence, data or
information as the Compensation Committee or Senior Corporate Compensation
Executive considers desirable to carry out the terms of the AIP, subject to any
applicable privacy laws.

SECTION 8

AMENDMENT AND TERMINATION

The Company may amend or terminate the AIP at any time and for any reason in its
sole discretion. Notwithstanding the foregoing, no amendment may be made,
without the consent of the shareholders of the Company, that would cause any
Awards intended to meet the requirements of “performance-based compensation”
under Code 162(m) and the regulations thereunder, to cease to be deductible
under Code Section 162(m). Further, notwithstanding anything herein to the
contrary, (a) no amendment shall be made that would cause the AIP not to comply
with the requirements of Code Section 409A or any other applicable law or rule
of any applicable securities exchange or similar entity, and (b) the AIP and any
Award thereunder may be amended without Participant consent to the extent that
the Compensation Committee (or its authorized representative) determines such
amendment necessary to cause the AIP or Award to comply with the requirements of
Code Section 409A or any other applicable law or rule of any applicable
securities exchange or similar entity.

 

13



--------------------------------------------------------------------------------

2010 AIP

 

SECTION 9

DEFINED TERMS

9.1. In addition to the other definitions contained herein, the following
definitions shall apply:

(a) Assignment. The term “Assignment” refers to the performance goals and
measure(s) (under subsections 4.1 and 4.2) that have been assigned by the
Compensation Committee or Senior Corporate Compensation Executive, as
appropriate, to a Participant, based upon position, location and/or business
unit. Assignment also includes the weight of each performance measure assigned
to the Participant.

(b) Award. The term “Award” or “Awards” refers to any Annual Incentive Award(s)
awarded under the AIP.

(c) Business Unit. The capitalized term “Business Unit” shall refer,
individually, to each Operating Business Unit, the Brands Business Unit or the
Online Business Unit; or collectively to all of these Business Units; provided,
however, that Business Unit shall not refer to the Support Business Units.

(d) Compensation Committee. The term “Compensation Committee” refers to the
Compensation Committee of the Board of Directors of Sears Holdings Corporation.

(e) Code. The term “Code” means the Internal Revenue Code of 1986, as amended
from time to time (and the regulations issued thereunder). A reference to any
provision of the Code shall include reference to any successor provision of the
Code (and the regulations issued thereunder).

(f) Executive. The term “Executive” refers to any employee of an Employer who
holds a position of senior vice president or higher of Sears Holdings
Corporation (not of any subsidiary or affiliate) or any employee who is an
executive officer under Section 16(b) of the Securities and Exchange Act of 1934
with respect to Sears Holdings Corporation.

(g) Fair Market Value. The term “Fair Market Value” shall mean the reported
closing price of a share of Stock on the principal securities exchange or market
on which the Stock is then listed or admitted to trading.

(h) Fiscal Year. The capitalized term “Fiscal Year” refers to the fiscal year of
the Company.

(i) Retail Units. The term “Retail Units” refer collectively to each Sears
Full-Line Store, Kmart Store and all other retail units that are not a Business
Unit or Support Business Unit as defined herein.

 

14



--------------------------------------------------------------------------------

2010 AIP

 

(j) Senior Corporate Compensation Executive. The term “Senior Corporate
Compensation Executive” refers to the Senior Vice President and President,
Talent and Human Capital Services (or equivalent), or if he or she has
explicitly delegated his or her duties with respect to the AIP, as provided
herein, then the Senior Corporate Compensation Executive shall refer to such
authorized representative to whom the duties of administering the AIP have been
delegated.

(k) Support Center. For purposes of determining which corporate hourly employees
are Eligible Employees under the AIP, the term “Support Center” refers to
business units at the following corporate locations: (i) Hoffman Estates,
Illinois, (ii) Troy, Michigan, (iii) Dodgeville, Wisconsin, (iv) Tucker,
Georgia, (v) Dallas, Texas, (vi) New York Design Center facilities in New York
City, (vii) SHIP in Longwood, Florida, (viii) SRAC in Wilmington, Delaware and
(ix) San Francisco Apparel Office in San Francisco, which cannot be tied
specifically to any one Business Unit. Employees on a Support Center overhead
account may, however, be further categorized as determined by the Compensation
Committee or Senior Corporate Compensation Executive, as applicable, under a
Business Unit or other businesses instead of under a Support Business Unit (as
defined immediately below), if they can be tied specifically to such unit.

(l) Support Business Unit. The term “Support Business Unit” shall refer to
business units tied to a Support Center that service multiple business units and
cannot be tied specifically to any one Business Unit or Retail Unit, as
determined by the Company.

SECTION 10

EXPIRATION OF AIP

The payment obligation under the AIP with respect to a specific Performance
Period shall expire, subject to earlier termination pursuant to Section 8, on
the date on which all Annual Incentive Awards (if any) are paid in full or would
have been payable in accordance with the provisions of the AIP with respect to
such Performance Period.

*                    *                     *

IN WITNESS WHEREOF, the Compensation Committee of the Board of Directors of
Sears Holdings Corporation has caused this AIP to be executed effective as of
the date first stated above, by the undersigned officer of Sears Holdings
Corporation on this 29th day of April, 2010.

 

SEARS HOLDINGS CORPORATION By:  

/s/ J. David Works

  J. David Works Title:  

Senior Vice President and

President, Talent and Human

Capital Services

 

15



--------------------------------------------------------------------------------

2010 AIP

 

SEARS HOLDINGS CORPORATION

ANNUAL INCENTIVE PLAN

APPENDIX A

Participating Employers

(As of April 27, 2010)

 

1. Sears Holdings Corporation

 

2. Sears Holdings Management Corporation

 

3. Sears, Roebuck and Company

 

  •  

Excluding Orchard Supply Hardware Stores Corporation

 

4. Kmart Holding Corporation